                                                                                                                                                         ,I
AO 245B (Rev. 02/08/2019) Judg111ent in a Criminal Petty Case (Modified)                                                                   Page I of I   '•,f-.,,


                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                        V.                                         (For Offenses Committed On or After November I, 1987)



                Luis Antonio Clemente-Sanchez                                      Case Number: 2:19-mj-11388

                                                                                   Jo Anne Tyrell
                                                                                   Defendant's Attorney       ·-· -·-··---·- ···-·-·------,

REGISTRATION NO. 91463298                                                                                     -=~_·t
                                                                                                              1,   ~   . -"'1-
                                                                                                                                 ~-o:
                                                                                                                                 I.-

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                        MDV 1 8 2019
                                 ---------------+---~-------+----+---
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which iil.volve lhe folfowirfg ottens

Title & Section                     Nature of Offense                                                                  Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)
                                                                            --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                             '     ,•
                                 ~ TIME SERVED                                D _ _ _ _ _ _ _ _ _ days
                             I

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monda.Y.i_ November _18_, 2019
                                                                           Date of Imposition of Sentence

             i,;i\,.,::          ,,_,_'/ ,' ,..t\--
Recei ved       \
              DUSM
                    \J,,~JJ\J                r,J:;J\t\
                                                    '                      ~~~
                                                                           HOORABLE R U T ~EZMONTENE<
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                2:19-mj-11388
